n i               t.LI
                                                   f7Mti
                                                                                                08/23/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: OP 22-0413


                                        OP 22-0413
                                                                         •
                                                                             41.••


NICHOLAS VON PLATZ,                                                  AUG 2 3 2022
                                                                   Bovv r) cireenwood
                                                                 Clerk of Supreme Court
              Petitioner,                                           State of Montana      21t


       v.
                                                                     ORDER
 SECOND JUDICIAL DISTRICT COURT,
 and the HONORABLE KURT KRUEGER,
 District Court Judge,

              Respondent.



       Nicholas Von Platz has filed a request for this Court to "exercise supervisory control
over this case." Platz refers to a pending criminal case in the Second Judicial District
Court, Butte-Silver Bow County. He explains that he was arrested on April 23, 2021, for
a probation violation and charged with possession of dangerous drugs. Platz points out
that he was arraigned in August 2021 and states that the arraignment was his only court
appearance in the last year. Platz contends that his right to a fair and speedy trial has been
violated as detailed in the "countless letters to the Clerk of District Court . . . ." He also
requests new appointment of counsel in his underlying case because of an "irreparable
breakdown . . . ." Platz mentions that his trial date has been continued again and argues
that his rights under the Due Process Clause have been violated.
       As a threshold matter, Platz has not served a copy of his pleading, that we deem a
Petition, upon the court or presiding Judge. M. R. App. P. 14(6). He has served only the
Attorney General for the State of Montana. We amend the caption to include the Second
Judicial District Court and the presiding Judge.
       Supervisory control may be appropriate on a case-by-case basis.                    "This
extraordinary remedy can be invoked when the case involves purely legal questions and
urgent or emergency factors make the normal appeal process inadequate." State v. Spady,
2015 MT 218, ¶ 11, 380 Mont. 179, 354 P.3d 590 (citing M. R. App. P. 14(3); Redding v.
McCarter, 2012 MT 144, ¶ 17, 365 Mont. 316, 281 P.3d 189). "The case must meet one
of three additional criteria: (a) the other court is proceeding under a mistake of law and is
causing a gross injustice; (b) constitutional issues of state-wide importance are involved;
or (c) the other court has granted or denied a motion for substitution of a judge in a criminal
case." Spady, ¶ 11 (quoting M. R. App. P. 14(3)(a)-(c)).
       Platz is not entitled to supervisory control.      What Platz fails to mention—of
importance here—is that he has been held in the Montana State Prison since June 2021.
Available electronic records indicate that the Board of Pardons and Parole revoked his
parole on June 22, 2021, because of several parole violations, most likely including his
new offenses. Platz is serving a prior prison sentence as well as awaiting the completion
of his new criminal case in the Butte-Silver Bow County District Court. The court's docket
sheet shows that he has counsel to represent him and that Platz must be transported to his
hearings, such as the August 26, 2021 arraignment. Currently, as Platz provided, his trial
has been continued, with the final pretrial hearing set for September 9, 2022.
       We do not find the existence of urgency or emergency factors. Spady, ¶ 11. Platz
has not presented a purely legal question for review due to the many fact-intensive aspects
of the issues he raises. M. R. App. P. 14(3). Platz retains the remedy of a direct appeal for
which the entire record would be available to this Court. M. R. App. P. 4(1)(a), 4(5)(b)(i),
and 6(2).
       We caution Platz to refrain from filing pleadings with this Court while he is
represented by counsel in the District Court. M. R. App. P. 10(1)(c).
       IT IS THEREFORE ORDERED that Platz's Petition for a Writ of Supervisory
Control is DENIED and DISMISSED.
       The Clerk is directed to provide a copy of this Order to: the Honorable Kurt Krueger,
Second Judicial District Court, along with a copy of Platz's Petition; to Tom Powers, Clerk
of District Court, Butte-Silver Bow County, under Cause No. DC-21-128; to counsel of
record; to Ann M. Shea, Counsel for the State, along with a copy of Platz's Petition; to
                                          2
Joshua R. Demers, Defense Counsel, along with a copy of Platz's Petition; and to Nicholas
Von Platz personally.
      DATED this ZA Clay of August, 2022.



                                                             Chief Justice




                                                     S24 AI JUL

                                                               Justices




                                           3